PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Aghdam, Lida
Application No. 15/488,502
Filed: 16 Apr 2017
For: Vagina Probe with Brush

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition, filed June 21, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed October 21, 2019, which set a shortened statutory period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 24, 2019. A Notice of Abandoned was mailed May 28, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

The amendment filed June 21, 2021, cannot be accepted for the following reasons below:

1) The response does not comply with rule per 37 CFR 1.121 in regards to substitute specification. The rule requires “(i) An instruction to replace the specification;” Applicant merely references “the substitute specification corrects this informality” on page 2 with discussion to drawing objections; page 3 which 

2) While the response on page 2 states “the foregoing amendments add no new matter”, as an additional response will be required, applicant should match rule per 37 CFR 1.125 statement with emphasis to the substitute specification: “if it is accompanied by a statement that the substitute specification includes no new matter”

3) The response does not comply with rule per 37 CFR 1.125 which states “An accompanying clean version (without markings) must also be supplied.” As paragraph 76 line 3 of the clean version contains an underlined portion; as paragraph 82 of the clean version contains strike through markings in the fourth line of the paragraph; as paragraph 83 contains strike through markings in the second to last line- the substitution specification is not in compliance.

4) In addition to the technical issues with the submission above, the amendments do not correct the issue of the Quayle action item 9 and 10 as paragraph 77 needs amendments consistent with the amendments made in other locations to change the placement of 502 and 504.

5) Element 11 of the Quayle action has not been addressed. Please see paragraph 93 where the issue remains. 

6) In addition, it appears that applicant introduced an untracked amendment to paragraph 93. The specification as filed refers to “Figure 6B”, the form of the specification filed on 6/21/2021 refers to “Figure 68”. Applicant needs to revert back to the original form in the subsequent filing of amendments to the specification. Track changes to revert back are not necessary as the amendments filed June 21, 2021, are not entered. ***It is presumed applicant has not made additional untracked amendments to the remainder of the substitute specification***

7) Element 12 of the Quayle action has not been fully addressed. Please see paragraph 52 where an additional amendment will be required to match the amendments made to paragraph 84.

8) Element 13 of the Quayle action has not been addressed as paragraph 84 makes reference to elements, such as 242, which are discussed as being present (i.e. shown) as stated in the paragraph, but which are not illustrated in Figures 8A and 8B. “Figure 8A shows a cylindrical bristle 800 configuration brush 242 inside the housing 200 with the bristles in a contracted shape. Figure 8B further shows a standalone cylindrical bristle 800 configuration brush with the bristles expanded as it would be when the brush 242 is outside the housing 200. Figure 8B further identifies the brush base section 220, the brush section O-ring 224, and the threaded stud 700 at the proximal end of the brush 242.” The Figures 8A-B will need to add element 242 or the specification needs to remove reference to the element 242.

Finally, the Certification of Micro Entity Status form filed June 21, 2021, cannot be accepted because the application number is missing at the top of the form.



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).